



COURT OF APPEAL FOR ONTARIO

CITATION: Olumide v. Ottawa (City), 2015 ONCA 271

DATE: 20150417

DOCKET: C59815

Laskin, Lauwers and Hourigan JJ.A.

BETWEEN

Ade Olumide

Applicant (Appellant)

and

City of Ottawa

Respondent (Respondent)

Ade Olumide, appellant appearing in person

Jeremy J. Wright and Karen Papadopoulos, for the
    respondent

Heard: April 8, 2015

On appeal from the order of Justice Charles T. Hackland
    of the Superior Court of Justice, dated December 12, 2014.

APPEAL BOOK ENDORSEMENT

[1]

Mr. Olumide appeals the decision of Justice Hackland dated December 12,
    2014. We have considered both Mr. Olumides extensive written submissions and
    his oral argument before us. In our opinion Justice Hackland made no error in
    dismissing the application.

[2]

Accordingly, the appeal is dismissed with costs of $375 for Mr. Wrights
    expenses, inclusive of disbursements and applicable taxes.


